Citation Nr: 1413396	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-40 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to June 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In her substantive appeal, the Veteran requested a Travel Board hearing, which was scheduled for June 4, 2013.  The Veteran failed to appear or to provide good cause for her failure to report.  The Veteran's representative noted that she has not contacted the VA to state the reasons why she failed to appear at the hearing.   Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  In July 2013, this matter was remanded for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A psychiatric disability was not manifested in service or for many years thereafter and is not shown to be otherwise related to the Veteran's service.


CONCLUSION OF LAW

Service connection for psychiatric disability is denied.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of her claim prior to its initial adjudication.   An August 2008 letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and service personnel records have been secured.  The Board notes that the Veteran reported seeing a counselor, but has not cooperated by furnishing sufficient information to allow for treatment records to be requested from that counselor.  The Board remanded, in part, to afford the Veteran another opportunity to provide information to assist VA in obtaining such treatment records.  Specifically, in a July 2013 letter, the RO requested information regarding these records.  The Veteran did not respond.  Accordingly, the Board finds that the RO has substantially complied with its remand directive and that further efforts in this regard would be futile.

The Veteran was afforded a VA examination in October 2013.  Such examination and medical opinion is reported in greater detail below, and is adequate for rating purposes, as the report contains the information necessary for consideration of the applicable criteria.  Thus, the Board finds that the examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not advised VA of additional, relevant evidence that is not of record.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Additionally, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including psychoses, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, in the Veterans Benefits Management System, and in "Virtual VA," with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that she developed a psychiatric disability due to her time in service.  Specifically, she alleges that she was threatened by other women in her company and that such actions caused her to become depressed.  She stated that "being abused by other recruits and her drill instructors to the point where she couldn't function and then being put out of the service has made her feel like a failure throughout her life."  See July 2008 Veteran statement.

The Veteran's STRs reflect notations that she was not following drill instructions and not paying attention.  She reported not wanting to "be here" and in July 1988, she attempted suicide by overdosing.  The Veteran reported that she "would do anything it takes to go home."  It was noted that the suicide attempt was for attention and because the Veteran did not want to wait to be processed for evaluation.  An evaluation report indicated that the Veteran was immature and manipulative.  Borderline personality disorder was diagnosed and an administrative discharge, entry level separation was recommended.

In October 2009, the Veteran again indicated that the time she spent on active duty caused her to develop the mental disorder that she still has problems with today, and she stated that she did not have such problems prior to her service.

On October 2013 VA mental disorders examination, depressive disorder not otherwise specified (NOS) and borderline personality disorder were diagnosed.  The Veteran reported that she first sought mental health treatment in 2003.   The examiner noted that the Veteran's symptoms are not consistent with a diagnosis of PTSD, bipolar disorder, mania, or hypomania, but instead are reflective of depressive disorder.  The examiner noted that the Veteran reported her father committed suicide in 2012 and she acknowledged ongoing sadness over this loss.  The examiner stated that longstanding characterological issues likely exacerbate mood complaints and difficulty coping adaptively, particularly during periods of stress.  

The examiner opined that the diagnosed mental disorders were less likely than not related to service.  The examiner indicated that the Veteran has a history of suicide attempts prior to and during military service, which were precipitated by her inability to adaptively cope with environmental stressors.  The examiner stated that by its nature, a personality disorder is a long-standing disorder which begins in childhood and thus, predates her military service.  With regard to the diagnosis of depression, the examiner noted that per the Veteran's report, she did not seek any mental health treatment until 2003, 15 years after her discharge from service.  The examiner opined that her current diagnosis of depressive disorder is unrelated to military service and is likely attributable to the loss of her farther by suicide in 2012.  Accordingly, the examiner concluded that the Veteran's current psychiatric disorders did not manifest during military service and are not causally related to such service.

After a review of the evidence delineated above, the Board finds that the evidence is against a finding of service connection for a psychiatric disability.

As an initial matter, the Board notes that personality disorders are not disease or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, on such basis, service connection cannot be granted for a personality disorder.

The preponderance of the evidence is against a finding that psychiatric disability became manifest in service.  In this regard, the October 2013 VA examiner specifically opined that it is less likely than not that a psychiatric disability occurred in service.  The examiner explained the basis for her opinion and cited to the factual record.  The examiner also noted the Veteran's lay statements, notably that she reported not seeking mental health treatment until 2003, 15 years after discharge from service, and indicated a more likely etiology for the Veteran's current depressive disorder, noting that such was likely related to the death of her father.  As this opinion is the only opinion of record and contains a clearly supported medical explanation with citation to medical literature and the factual record, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  

With regard to the Veteran's statements alleging that psychiatric disability manifest in service and has continued since, the Board notes that lay persons are competent to report symptomatology as it is perceived through the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   However, the Board finds that this statement is inconsistent with her statements made in service, notably that she attempted suicide in an effort to go home and get discharged quicker.  Additionally, her statement is inconsistent with her statement made on VA examination in which she reported not seeking mental health treatment until 2003, 15 years after discharge from service.  As such, the Board finds that the Veteran's allegations of continuity of psychiatric problems since service to be not probative.

The preponderance of the evidence is also against a finding that psychiatric disability is warranted on a presumptive basis.  The records do not include evidence of a psychosis within the first post-service year.  Indeed, the first documented report of a psychiatric disability is not until many years after service.  As noted above, the Board has considered the Veteran's lay statements of psychiatric symptoms within this period, but has determined that they are entitled to no probative weight.  Consequently, service connection for psychiatric disability on a presumptive basis under 38 U.S.C.A. § 1112 is not warranted.

What remains for consideration is whether in the absence of a showing of onset in service or within the presumptive period of continuity since, psychiatric disability may somehow otherwise be related to the Veteran's service.

The most probative and persuasive evidence of record shows that the Veteran is currently diagnosed with depressive disorder which is unrelated to service.  It is highly significant that military medical personnel (with knowledge of the in-service suicide attempt and based on actual observation and examination of the Veteran) were of the opinion that the Veteran had a personality disorder, not an acquired disorder.  Moreover, the 2013 examiner noted a review of the claims file and cited to the factual record, including the Veteran's statements and reported history.  The examiner noted the lengthy time period between service and initial treatment and explained that the Veteran's current diagnosis was more likely attributable to other causes.  The medical evidence is highly probative.  

Because the examiner expressed familiarity with the record, and cited to supporting factual data, her opinion is highly probative and persuasive evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301 ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the 2013 opinion is the only medical opinion in the record.  Given the depth of the examination report and medical opinion, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is highly probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board again notes that it has considered the Veteran's lay statements regarding the etiology of her psychiatric disability and specifically, that she attributes such disability to service.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Whether depressive disorder which the Veteran currently suffers from may be related to service requires medical expertise to determine because it involves a complex medical matter involving an internal process.  The Veteran is not competent to provide such an opinion as she has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir. 2012).  

In sum, the preponderance of the evidence is against associating the Veteran's psychiatric disability with her service.  In making this determination the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the claim, and the rule does not apply. Gilbert, 1 Vet. App. at 55.  Therefore, the appeal in this matter must be denied.


ORDER

Service connection for acquired psychiatric disability is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


